Citation Nr: 0908635	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 
1991.  The Veteran died in April 2005.  

As an initial matter, the Board notes that the appellant's 
status as a surviving spouse was not definitively established 
by the RO.  In this case, the evidence shows that the Veteran 
and appellant were legally married under the laws of the 
State of Pennsylvania in April 2001.  While the appellant 
indicated that she was separated from the Veteran and seeking 
apportionment in a February 2004 statement and an April 2004 
Report of Contact of record, VA inpatient treatment records 
dated in February 2005 clearly indicate that the appellant 
and veteran remained married.  The veteran's marital status 
was also listed as married on his death certificate with the 
appellant listed as the decedent's informant.  Based on the 
foregoing evidence and resolving reasonable doubt in the 
appellant's favor, the Board finds the appellant to be the 
surviving spouse of the Veteran.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  During the pendency of the 
appeal, jurisdiction was transferred to the RO in Boston, 
Massachusetts.

The appellant testified during a hearing before a Decision 
Review Officer (DRO) at the RO in December 2006; a transcript 
of that hearing is of record.

The Board notes the appellant requested a hearing before the 
Board in her April 2007 substantive appeal.  The hearing was 
scheduled for October 2008.  The appellant failed to appear.  
Notice of the hearing was sent to the last known address of 
record.  The letter was returned as undeliverable as the 
appellant failed to provide a forwarding address.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
the obligation to provide certain facts, in this case by 
providing a current mailing address, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  To date, there has been no communication from the 
appellant.  She has not filed a request for a new hearing or 
even inquired as to the status of her request for such a 
Board hearing.  As such, the Board shall proceed with 
adjudicating the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the appellant by correspondence dated in October 2005, 
October 2006, and August 2008.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  As the notice letters issued by the RO do not meet 
the Hupp requirements, the Board will remand the case for the 
issuance of 38 U.S.C.A. § 5103(a)-compliant notice.

The Veteran was in receipt of compensation at the time of his 
death for the following service-connected disabilities: 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; lumbosacral strain, rated as 20 percent disabling; 
residuals of a fracture of the left wrist, rated as 10 
percent disabling; residuals of a neck injury, rated as 10 
percent disabling; post-traumatic muscle contraction migraine 
headache, rated as 10 percent disabling; and post-traumatic 
bursitis of the right hip, rated as noncompensable (zero 
percent) disabling.  The veteran was also granted entitlement 
to a total rating based on individual unemployability (TDIU), 
effective from September 25, 1997.

The appellant contends that the Veteran's death from cocaine 
and heroin toxicity was the result of self-medicating for his 
service-connected PTSD.  

The Medical Examiner's Certificate of Death reveals that the 
Veteran died in April 2005 at the age of 38.  A Supplemental 
Report of Cause of Death (located on the back of the death 
certificate) shows that the veteran's immediate cause of 
death was listed as cocaine and heroin toxicity.  There were 
no other significant conditions contributing to death.  The 
Supplemental Report of Cause of Death also indicates that an 
autopsy of the veteran was conducted and that his manner of 
death was accidental.  As an autopsy report contains 
information concerning the official cause of the veteran's 
death, it should be obtained from the Medical Examiner.

The claims file reflects that the veteran has received 
repeated inpatient medical treatment for his service-
connected PTSD, various psychiatric disabilities, alcohol 
dependence, polysubstance abuse, and heroin detoxification 
from the VA Medical Center (VAMC) in Lebanon, Pennsylvania in 
July 1998, March 1999, October 2000, January 2001, June 2001, 
July 2001, April 2002, and October 2002.  He also received VA 
inpatient treatment for those disabilities at the VAMC in 
Wilkes-Barre, Pennsylvania in September 1999, October 1999, 
and April 2001; at the VAMC in Albany, New York in July 2004; 
at the VAMC in Coatesville, Pennsylvania in October 2001 and 
April 2002; and at the VAMC in Buffalo, New York in August 
2004.  Records from these VA hospitalizations have not been 
obtained and associated with the veteran's claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (1) a 
statement of the conditions, if any, for 
which a veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected PTSD residuals as well as 
disabilities listed on his death 
certificate (cocaine and heroin toxicity).  
Of particular interest are any outstanding 
VA records of evaluation and/or inpatient 
treatment of the veteran's various 
psychiatric disabilities and polysubstance 
abuse, at the Lebanon VAMC in July 1998, 
March 1999, October 2000, January 2001, 
June 2001, July 2001, April 2002, and 
October 2002; the Wilkes-Barre VAMC in 
September 1999, October 1999, and April 
2001; the Albany VAMC in July 2004; the 
Buffalo VAMC in August 2004; and the 
Coatesville VAMC in October 2001 and April 
2002.  

Also of particular interest, is the 
autopsy report related to the veteran's 
death in April 2005 that was referenced in 
the Medical Examiner's Certificate of 
Death and Supplemental Report of Cause of 
Death.  After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the appellant, a notation to 
that effect should be inserted in the 
file. The appellant is to be notified of 
unsuccessful efforts in this regard, in 
order to allow her an opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


